Citation Nr: 1308283	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  11-18 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating by reason of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1984 and from July 1986 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the undersigned Veterans Law Judge at a November 2011 hearing.


FINDINGS OF FACT

1.  The Veteran is currently service connected for anxiety disorder, rated 70 percent disabling; sinusitis, rated 30 percent disabling; retropatellar pain syndrome, right knee, rated 10 percent disabling; tinnitus, rated 10 percent disabling; limitation of extension of the right knee, rated 10 percent disabling; and hearing loss, rated noncompensable.  The Veteran's combined disability rating is 90 percent.

2.  The Veteran is unemployable due to his service connected disabilities.


CONCLUSION OF LAW

The criteria for TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board considered the regulations pertaining to the VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken herein below, the Board finds that no further assistance in developing the facts pertinent to the Veteran's claim is required at this time.  

TDIU

The Veteran contends that he is unable to work due to his service connected disabilities consisting of anxiety disorder, rated 70 percent disabling; sinusitis, rated 30 percent disabling; retropatellar pain syndrome, right knee, rated 10 percent disabling, tinnitus, rated 10 percent disabling; limitation of extension of the right knee, rated 10 percent disabling; and hearing loss, rated noncompensable.  The Veteran's combined disability rating is 90 percent.

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total if the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, provided that if there is only one such disability, that disability is at least 60 percent disabling, and if there are two or more disabilities, at least one disability is a minimum of 40 percent disabling and there is sufficient additional disability to bring the combined rating to at least 70 percent. 38 C.F.R. § 4.16(a).  In this case, the Veteran meets the schedular requirements for TDIU.

When a Veteran meets the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a), the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  Rather, the question is whether the Veteran is capable of performing the physical and mental acts required by employment.  To make this determination, the Veteran's level of education and previous work experience may be considered, but not his age or any impairment caused by non service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court of Veterans Appeals (Court) observed that the regulations governing the award of benefits for individual employability are "apparently conflicting as to whether an objective ('average person') or subjective ('the veteran') standard applies in determining 'unemployability' in a particular case."  Id at 167.  The VA General Counsel addressed the Court's concern in a precedential opinion, concluding that Veterans who are unable to secure and follow any substantially gainful occupation as the result of their service-connected disabilities, viewed in light of their individual circumstances, but without regard to age, should be rated totally disabled without regard to whether an average person would be rendered unemployable by the circumstances.  Further, the General Counsel clarified that the term 'unemployability' is synonymous with 'inability to secure and follow a substantially gainful occupation.' VAOGCPREC 75-91.

Additionally, as observed by the Court in Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994), a claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider." Vettese v. Brown,  7 Vet. App. 31, 34-35 (1994).

'Substantially gainful employment' is employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides." Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  38 C.F.R. § 4.16(a) states that "[m]arginal employment shall not be considered substantially gainful employment."

The Moore court cited the following language from Timmerman v. Weinberger, 510 F.2d 429 (8th Circuit 1975), in which United States Court of Appeals for the Eighth Circuit addressed unemployability in the Social Security disability context: 
It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.
Moore, 1 Vet. App. at 359 (citing Timmerman, supra at 442).  

In this case, the Veteran has been subject to a comprehensive evaluation by a Vocational Rehabilitation counselor.  In September 2010, the Veteran's rehabilitation counselor wrote a memorandum in which she concluded that the Veteran was unemployable.  The memorandum cited his service connected physical and mental disabilities.  The Veteran was limited in the capacity for work activities which required physical capabilities such as heavy lifting and carrying, extensive standing, walking, sitting, stooping, or squatting, and he had psychological impairments resulting in reduced capability to interact with strangers, especially in crowded areas.  The Veteran lacked transferable skills that were compatible with his limitations.  The Veteran was deemed infeasible for a vocational goal and was provided with an Independent Living Plan.  

While the report stated that the Veteran was unemployable due to both service connected and non-service connected disabilities, it did not identify any disorders that limited employment apart from the Veteran's service connected disabilities.  While the plan indicated that the Veteran had non-service connected chronic fatigue syndrome and posttraumatic stress disorder (PTSD), the rehabilitation counselor did not identify any limitations caused by chronic fatigue, and, with respect to PTSD, the Veteran is service connected for another anxiety disorder which appears to be based on a differing interpretation of the appropriate diagnosis rather than a separate and distinct disability.  His anxiety symptoms are therefore service related.  In another report, the Vocational Rehabilitation counselor noted that the Veteran could not leave home alone due to his level of anxiety.  Therefore, the Veteran was essentially found to be unemployable due to his service connected disabilities, which were the only disabilities cited by the Vocational Rehabilitation counselor as restricting employment.  

The Veteran's former employer indicated that the Veteran last worked in July 2009.  He resigned under pressure of termination.  Excessive absenteeism and improper conduct were cited.  His former employer felt that the Veteran was giving his best effort but was just unable to function appropriately in a work environment.  

At his personal hearing in November 2011, the Veteran testified he could not go out such as to the store alone.  After he retired from his day job, the Veteran spent a short period of time as a cab driver but he was unable to tolerate this job; VA treatment records indicate he got into violent altercations with fares.  

The Veteran was evaluated by a VA psychologist in June 2010.  At that time, the psychologist opined that the Veteran did not have total occupational impairment due to his service connected anxiety disorder and that he was exaggerating his symptoms for secondary gain.  

The Veteran was evaluated for his sinuses and knee as well in June 2010.  The knee restricted physical employment and the sinus disability caused increased absenteeism.

Although the Veteran's representative argued that the June 2010 psychologist's report was unreliable because the author had been disciplined in another matter, the Board finds that the report is probative.  The improper conduct occurred in an entirely different manner before the examiner was employed by VA and there is no indication of improper conduct on the face of the report.  However, the Board finds that the Vocational Rehabilitation counselor's report is more probative and gives great weight to its findings.  The Vocational Rehabilitation counselor worked with the Veteran over a period of time and conducted testing and interviews in order to determine what if any work was feasible for the Veteran.  After analyzing the limitations due to his service connected disabilities, and his skills and aptitude, she concluded that no employment was feasible and the Veteran was unemployable.

In light of this, the Board finds that it is at least as likely as not that the Veteran's unemployability is due to his service connected disabilities.  The Board notes that the Veteran was, however, gainfully employed during part of the appeal period and the effective date for unemployability should not be before his actual employment was terminated.  


ORDER

TDIU is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


